Citation Nr: 0632185	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  95-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for PTSD.

The Board issued a remand in July 2004 for further 
evidentiary development concerning the veteran's alleged in-
service PTSD stressors.

The Board issued another remand in March 2006 due to an 
overlooked request by the veteran in a December 2005 VA-9 
Form for a Travel Board hearing.  A hearing was scheduled for 
July 2006, and the veteran was properly notified.  He did not 
appear for the hearing, nor has he provided any explanation 
for his absence.  The Board will therefore treat his hearing 
request as withdrawn and proceed with its adjudication of his 
claim.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder.  Service connection for PTSD specifically 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  In this case, the Board finds a remand is 
necessary to allow for further development of the veteran's 
claimed in-service stressors.
 
According to the veteran's personnel records, he served in 
Vietnam from September 1965 to September 1966 as an 
Automotive Repairman with Headquarters and Company A of the 
701st Maintenance Battalion.  His records do not show the 
award of any decorations indicative of combat experience, 
such as the Combat Infantryman Badge.  However, in multiple 
statements submitted throughout the processing of his claim, 
the veteran has asserted that he, in fact, served as an 
infantryman with the 1st Infantry Division and participated 
in almost daily combat in which he saw fellow soldiers 
killed, that he was exposed to sniper and mortar fire, and 
that he saw dead bodies strapped to helicopters for 
transport.  The veteran has identified those experiences as 
his alleged stressors.

While the veteran was unable to provide many specific details 
regarding those incidents, the Board issued a remand in July 
2004 requesting that all evidence of record concerning his 
assertions be sent to the U.S. Armed Services Center for 
Research of Unit Records (CURR, now the U.S. Army and Joint 
Services Records Research Center (JSRRC)) to attempt 
verification of the claimed stressors.  In its May 2005 
response, CURR reported it could not confirm that the veteran 
participated in combat, other than to state that "most 
Vietnam veterans performed guard duty at some time during 
their tour and convoys...were subject to mining, sapper, 
ambush, and sniper attacks."  CURR also could not verify any 
attacks on the base of operations for Company A of the 701st 
Maintenance Battalion located in Di An during 1965 or 1966, 
nor that the bodies of dead soldiers were being strapped to 
helicopters, as the standard practice was to place bodies 
inside the larger Huey helicopters.

The Board finds, however, that CURR was not provided with all 
of the relevant evidence then of record concerning the 
veteran's assertion of seeing fellow soldiers killed.  In a 
VA PTSD examination performed in November 2001, the veteran 
identified the names of two soldiers killed in Vietnam who 
were his friends: Dobis and Vance.  The veteran reported that 
Dobis was killed in October 1966, one month after their 
arrival in Vietnam, and that Vance was killed approximately 
six months after their arrival, which would be in February or 
March 1966.  VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  Because the corroboration of 
asserted stressors is so fundamentally important in a PTSD 
claim, especially when the veteran may not qualify as a 
combat veteran for his claimed stressor, the Board finds it 
necessary to remand this claim so the JSRRC can attempt to 
verify the deaths of these two soldiers.

On remand, the veteran should be given another opportunity to 
proffer information regarding all of his stressors, including 
dates, places, detailed descriptions of the events, his 
service units, duty assignments, and the names and other 
identifying information of any individuals involved.  He 
should specifically be asked to provide more detailed 
information concerning his fellow soldiers Vance and Dobis, 
including their full names, their units, the nature of their 
deaths, whether the veteran personally witnessed their 
deaths, and a more specific time frame in which they were 
killed, if possible.  Once any additional information has 
been submitted, the veteran's file should be reviewed and a 
summary prepared of all of his claimed stressors.  The 
summary, a copy of the veteran's DD-214, and copies of any 
service personnel records associated with the claims folder 
should then be sent to the JSRRC so an attempt at 
verification can be made.

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
verifying his alleged stressors, and the Board encourages him 
to take full advantage of this opportunity.

If any of the stressors are verified, and after any 
additional evidence has been submitted, the veteran should be 
provided with a VA examination to determine whether he 
currently suffers from PTSD as a result of the verified 
stressor(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.

2.	The veteran should be afforded another 
opportunity to provide information 
regarding his alleged stressors.  He 
should be sent a letter informing him 
of the need for specific information 
regarding the stressors and instructing 
him to provide, to the extent possible, 
relevant dates, places, detailed 
descriptions of the events, his service 
units, duty assignments, and the names 
and other identifying information of 
any individuals involved.  The veteran 
should be informed of the appropriate 
time frame he must provide for the 
alleged stressors if he cannot supply a 
specific date.  He should specifically 
be asked to provide the following: the 
full names of Vance and Dobis, their 
units, the nature of their deaths, 
whether the veteran personally 
witnessed their deaths, and a more 
specific time frame in which they were 
killed, if possible.

3.	After additional information, if any, 
has been received, the AMC should 
review the file and prepare a summary 
of all of the claimed stressors.  This 
summary must be prepared regardless of 
whether the veteran provides the 
additional information requested above.  
The AMC should then ask the JSRRC to 
provide any available information that 
might corroborate the veteran's 
asserted in-service stressors.  The 
JSRRC should be given the following: a 
copy of the prepared summary, a copy of 
the veteran's DD-214, and any service 
personnel records obtained showing 
service dates, duties, and units of 
assignments. 

4.	If the JSRRC requests more specific 
descriptions of the stressors in 
question, the veteran must be notified 
and requested to provide the necessary 
information.

5.	If, and only if, any stressors are 
verified as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  The examiner 
should report whether a diagnosis of 
PTSD based on a finding of the 
credible/verified stressor(s) can be 
made under the criteria of the DSM-IV.  
If the veteran's symptomatology is 
indicative of PTSD, the examination 
report should include a response to the 
following:

State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's PTSD is the result of 
his exposure to the 
credible/verified stressor(s) in 
service, as opposed to being due 
to some other factor or factors.  
(The term "at least as likely as 
not" does not mean within the 
realm of medical possibility, but 
rather that the medical evidence 
both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.)


6.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the 
examination report must be looked at to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for PTSD must be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


